         Case 2:20-cv-00839-GAM Document 15 Filed 08/06/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 STATE FARM FIRE AND CASUALTY                         :
 COMPANY,                                             :                  CIVIL ACTION
                Plaintiff,                            :                  No. 20-0839
                                                      :
                        v.                            :
                                                      :
 NICHOLAS WORONTZOFF, III,                            :
              Defendant.                              :
                                                      :



                                             ORDER

       This 6th day of August, 2020, upon consideration of State Farm’s Motion to Strike, (ECF

8), and Coleman Gladis’s response thereto, (ECF 13), it is hereby ORDERED that State Farm’s

Motion is GRANTED, and Mr. Gladis’s Motion for Summary Judgment, (ECF 10) is DENIED.

Because Mr. Gladis lacks the right to intervene in the action, and his joinder is not required as a

necessary party, for the reasons expressed in the accompanying Memorandum, this Court’s

Order of May 14, 2020, (ECF 5), is VACATED, and the Clerk of Court is hereby directed to

strike Mr. Gladis as a party.


                                                      /s/Gerald Austin McHugh______
                                                      United States District Judge
